     8:19-cv-00423-JFB-CRZ Doc # 3 Filed: 09/25/19 Page 1 of 2 - Page ID # 13



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

DATABASE.COM LLC,                               )       CASE NO. CI 19 -
a Nevada Limited Liability Company              )
with its principal place of business            )
in the State of Nebraska,                       )     Disclosure of Corporate Affiliations,
                                                )     Financial Interest, and Business Entity
               Plaintiff,                       )   s Citizenship
                                                )
v.                                              )
                                                )
THE SPAMHAUS PROJECT, a                         )
company limited by guarantee and                )    Trial in Omaha, Nebraska
organized under the laws of England,            )
aka THE SPAMHAUS PROJECT LTD,                   )
                                                )
               Defendant.


        Pursuant to Federal Rule of Civil Procedure 7.1 and GMAC Commercial Credit LLC v.

Dillard Department Stores, Inc., 357 F.3d 827,828 (8th Cir. 2004), DatabaseUSA.com LLC,

makes the following disclosures concerning companies, subsidiaries, limited liability entity

members and managers, affiliates, and similar entities, as well as unincorporated associations or

similar entities:

NEDC Corporate Disclosure Statement pursuant to Fed. R. Civ. P. 7.1

        This party is a limited liability company or limited liability partnership and identifies the

following members and their state of citizenship:

        Member                                 State

        Everest Group, LLC                     NV
        Fred Vakili                            NE
        Monica Messer                          NE
        Rakesh Gupta                           NE
        Erich Kaiser                           NE
        Michael Scott                          NE
        Glenn Prettyman                        NE
                                                    1
8:19-cv-00423-JFB-CRZ Doc # 3 Filed: 09/25/19 Page 2 of 2 - Page ID # 14



  Marie Drews                       NE
  Christine Smailys                 NE
  Brad Roselle                      NE

         DATED this 25th day of September, 2019.

                                    Databaseusa.com LLC,
                                    Plaintiff

                             BY:    /s/ Robert S. Sherrets
                                    Robert S. Sherrets, NE #24791
                                    Sherrets Bruno & Vogt LLC
                                    260 Regency Parkway Drive, Suite 200
                                    Omaha, NE 68114
                                    phone: (402) 390-1112
                                    fax: (402) 390-1163
                                    law@sherrets.com
                                    ATTORNEYS FOR THE PLAINTIFF




                                       2
